Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Kenneth Kwan, Reg. No. 69,071, on September 27, 2021.

The application has been amended as follows: 
Claim 5, line 2:  after “drawing”, delete “a”, and insert – the --.
Claim 7, line 2:  after “drawing”, delete “a”, and insert – the --.
Claim 13, line 2:  after “the first automatic”, delete “gameplayer”, and insert – gameplay --.
Claim 16, line 3:  after “drawing”, delete “a”, and insert – the --.
Claim 20, line 2:  after “drawing”, delete “a”, and insert – the --.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes AFK System of GodsWar Online (hereinafter AFK), in view of Ng et al., WO 2007/102805 A1 (hereinafter Ng), in view of LeBlanc et al., US 2008/0234049 A1 (hereinafter LeBlanc), and further in view of “Using a Genetic Algorithm to Tune First-Person Shooter Bots” by Nicholas Cole, Sushil J. Louis, and Chris Miles (hereinafter Cole).
AFK is a game play mode for the game GodsWar Online wherein a player may direct his game character to continue game play while the player is away (AFK [p. 4]).  AFK is essentially an artificial intelligence (AI) bot that directs the player’s game character while the player is offline.  
LeBlanc teaches wherein a game may be customized by replacing media assets with player preferred content (LeBlanc [Abstract]).  
Ng teaches an enhanced sound system that allows output generated by the game software to be enhanced at the sound generation layer (Ng [Abstract]).  A GUI may be used to modify variables related to sound adjustment (NG [P6:13-21]).  
Many commercial bots cheat to play well (Cole, IV. Methodology [p. 142]).  Cheating game AI destroys the game experience (Cole, IV. Methodology [p. 142]).  Cole teaches wherein bots “use sensor information gathered from their environment much like human players. For example, if they detect another player it is only because the bot has a line of sight to the player, or it has heard the player's footsteps” (Cole, IV. Methodology [p. 142]).  
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715